Title: To John Adams from Samuel Adams, 13 August 1776
From: Adams, Samuel
To: Adams, John


     
      Dear sir
      PrincetownAugt. 13 1776
     
     Before this reaches you, you will have heard of the Arrival of near an hundred more of the Enemies ships. There are too many Soldiers now in Philadelphia waiting for Arms. Is it not of the utmost Importance that they should march even without Arms, especially as they may be furnished with the Arms of those who are sick at N York. Would it not be doing great Service to the Cause at this time if you would speak to some of the Committee of Safety of Pennsylvania relative to this matter. I write in haste. The Bearer will inform you of the State of things. Your Friend
     
      S Adams
     
    